UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SARAH PATELLOS, et al.,
                                       Plaintiff,
                -v-                                                     19 Civ. 9577 (PAE)
 HELLO PRODUCTS, LLC,
                                                                              ORDER
                                       Defendants.



PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference in this matter is presently scheduled for May 7, 2021 at 3:30

p.m. Dkt. 32. Due to a conflict with the Court’s schedule, that conference is moved to May 7,

2021 at 10:30 a.m. The deadline for the parties’ joint letter and case management plan remains

May 3, 2021. In light of the public health situation, this conference will remain a telephonic

conference. The parties should call into the Court’s dedicated conference line at (888) 363-4749,

and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed to

review the Court’s Emergency Individual Rules and Practices in Light of COVID-19, found

at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       SO ORDERED.


                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: May 3, 2021
New York, New York
